        Case 2:18-cv-05320-TJS Document 70 Filed 04/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN HURLEY, et al           :              CIVIL ACTION
              Plaintiffs,       :
                                :
         v.                     :              NO. 18-cv-05320-JD
BMW OF NORTH AMERICA, LLC et al :
              Defendants        :

   ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL DEFENDANT
      BMW OF NORTH AMERICA, LLC TO PRODUCE DOCUMENTS

      THIS MATTER comes before the Court on Plaintiffs’ Motion to Compel

Defendant BMW of North America, LLC to produce documents. Having reviewed the

parties’ submissions and following counsel’s oral argument,

      IT IS HEREBY ORDERED on this 27th day of April 2021 THAT,

      A. Having found good cause, Plaintiffs’ Motion is GRANTED; and

      B. Within fourteen (14) of the entry of this ORDER, Defendant BMW of North

          America, LLC shall produce to Plaintiffs the documents identified in its Bang

          Class Action Production Index as:

             a. Technical Training Manual for N63 Engine (3/1/2011) [Begin Bates

                1096 – End Bates 1158];

             b. Individual Customer Warranty / Goodwill Records Data (Oil

                Consumption) [Begin Bates 10889 – End Bates 11058];

             c. Customer Service Request Details of Individual Customers (Oil

                Consumption) [Begin Bates 14099 – End Bates 18814]

                                               BY THE COURT:


                                               s/Richard A. Lloret
                                               RICHARD A. LLORET
                                               U.S. MAGISTRATE JUDGE
